
	

115 S838 IS: Protecting Americans from Credit Entanglements Act of 2017
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 838
		IN THE SENATE OF THE UNITED STATES
		
			April 5 (legislative day, April 4), 2017
			Mr. Cotton (for himself, Mr. Boozman, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To amend the Truth in Lending Act to include retrofit loans such as property assessed clean energy
			 loans, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Americans from Credit Entanglements Act of 2017 or the PACE Act of 2017. 2.Real property retrofit loans (a)In generalSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
 (1)in subsection (g), in the last sentence, by inserting and a person who lends money to consumers for real property retrofit loans before for purposes; (2)by redesignating subsection (cc) (relating to definitions relating to mortgage origination and residential mortgage loans) and (dd) as subsections (dd) and (ee), respectively;
 (3)in subsection (dd)(5), as redesignated, by inserting , including a real property retrofit loan, before other than; and (4)adding at the end the following:
					
 (ff)The term consumer credit transaction includes a real property retrofit loan extended to a consumer. (gg)The term real property retrofit loan means a financing instrument—
 (1)secured by an interest in real property; (2)that is repayable in installments through payments made concurrently with the payment of property taxes on the real property; and
 (3)that is used to finance real property improvements or retrofits, including property assessed clean energy loans or other loans repaid through the property tax system for the purposes of energy efficiency upgrades, renewable energy installations, windproofing or seismic retrofits, water conservation upgrades, septic tanks, or other real property improvements or retrofits to a particular parcel of real property..
 (b)Real property retrofit loan disclosureSection 128 of the Truth in Lending Act (15 U.S.C. 1638) is amended by adding at the end the following:
				
 (g)Real property retrofit loan disclosureBefore extending a real property retrofit loan, the creditor shall provide a disclosure statement explaining that the real property retrofit loan will result in a lien on the real property securing the loan..
			
